         Case 4:19-cr-40018-TSH Document 70 Filed 06/10/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        :
                                                :
V.                                              :               Case No.: 4:19-CR-40018-TSH-1
                                                :
JULIO RIVERA                                    :

              DEFENDANT’S MOTION TO MODIFY BAIL CONDITIONS

       Now comes Defendant, Julio Rivera, by and through counsel, and hereby moves this

Honorable Court for permission to modify his current bail conditions by removing his electronic

monitoring. As grounds Mr. Rivera avers the following:

       1. Mr. Rivera is charged with Distribution and Possession with Intent to Distribute 500

           grams or More of Cocaine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(ii).

       2. He initially appeared before the Court on January 17, 2019 and was released on

           January 25, 2019 upon posting a $10,000.00 cash bond and on conditions, to include

           GPS monitoring.

       3. Following his indictment on May 30, 2019, Mr. Rivera was arraigned on June 7,

           2019, pleaded not guilty and was released on the same conditions previously set by

           the Court.

       4. Mr. Rivera now seeks to have the Court modify the conditions of his pretrial release

           by removing his electronic GPS monitoring.

       5. While on pretrial release, Mr. Rivera has successfully requested, and was granted,

           permission to extend his curfew and also to travel out of state. All authorized

           modification of conditions to extend his curfew, as well as to travel, have occurred

           without incident.

       6. Mr. Rivera is in full compliance with all other terms and conditions of his release.
  Case 4:19-cr-40018-TSH Document 70 Filed 06/10/20 Page 2 of 3




7. Pretrial Services has no objection and recommends this bail modification request.

8. The government has no objection to this request.

9. Based on the forgoing, he respectfully requests that this motion be granted.

Respectfully submitted this 10th day of June 2020.

                                     Respectfully submitted
                                     Defendant,
                                     JULIO RIVERA
                                     By his Counsel


                                     /s/ John L. Calcagni III, Esq.
                                     John L. Calcagni III (BBO No.: 657433)
                                     Law Office of John L. Calcagni III, Inc.
                                     One Custom House Street, Third Floor
                                     Providence, RI 02903
                                     Phone: (401) 351.5100
                                     Fax: (401) 351.5101
                                     Email: jc@calcagnilaw.com




                                        2
          Case 4:19-cr-40018-TSH Document 70 Filed 06/10/20 Page 3 of 3




                                       CERTIFICATION

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered Participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as nonregistered participants on June 10, 2020.


                                              /s/ John L. Calcagni III, Esq.
                                              John L. Calcagni III (BBO No.: 657433)
                                              Law Office of John L. Calcagni III, Inc.
                                              One Custom House Street, Third Floor
                                              Providence, RI 02903
                                              Phone: (401) 351.5100
                                              Fax: (401) 351.5101
                                              Email: jc@calcagnilaw.com




                                                 3
